DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant indicated that support for the amendment could be found in the specification, but did not provide a paragraph number. The examiner reviewed the specification and the only possible support seems to be paragraph 76. However, this paragraph just has a vague mention of “edge detection” as to how a processor is able to determine a type of liquid bulk product. There is no description of the algorithm or tools used to do this. Thus the examiner concludes applicant was not in possession of the claim scope at the time the application was filed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 20120111441 A1) in view of Bruck (US 20140001199 A1), Nuss (US 20160338526 A1) and Will (US 20150310694 A1).
Regarding claim 1, Burrows discloses: 
Claim 1. A system for distributing one or more liquid bulk products (paragraph 10) into a reusable container (abstract), the system comprising: 
	a device for refilling the reusable container with the one or more liquid bulk products (fig. 1 element 1, paragraph 10), the device comprising: a supply tank configured to retain the one or more liquid bulk products (paragraph 43 “large storage tank”); 

Burrows fails to disclose:
at least one communication network; 
a distribution server comprising: a distribution server communication interface; and a distribution server processing unit operable to communicate with the distribution server communication interface;
a sensor configured to detect a level of the one or more liquid bulk products within the supply tank;
a device communication interface operable to communicate with the distribution server via the communication network; and
a device processing unit operable to communicate with the sensor, the device processing unit operable to: receive a signal from the sensor, the signal indicating the height of the one or more liquid bulk products in the supply tank; determine whether the height of the one or more liquid bulk products in the supply tank is below a minimum threshold level; when the height of the one or more products in the supply tank is below the minimum threshold height, generate a request for a distributor to distribute more of the one or more liquid bulk products to the device; and communicate the request for the distributor to distribute more of the one or more liquid products to the device to the distribution server via the communication network.

However Bruck discloses
2) a distribution server comprising: a distribution server communication interface; and a distribution server processing unit operable to communicate with the distribution server communication interface (paragraph 24 offsite server receives information regarding fill level);
3) at least one communication network (paragraph 24 communication over cellular network)
4) a device communication interface operable to communicate with the distribution server via the communication network; and a device processing unit operable to communicate with the sensor, the device processing unit operable to: receive a signal from a sensor, the signal indicating the level of the one or more products in the supply tank (paragraph 24 vending machine apparatus receives signal of level of bin and sends the information to a server)

It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Burrows by reporting inventory/stock levels to a server for management purposes. The motivation for the combination is improved serviceability of the vending machine (paragraph 23).

Burrows as modified still fails to disclose: 
1) the stock levels of the bulk liquid products being determined by a sensor configured to measure a height of the one or more liquid bulk products within the supply tank
2) determine whether the level of the one or more bulk liquid products in the supply tank is below a minimum threshold level; when the level of the one or more liquid bulk products in the supply tank is below the minimum threshold level, generate a request for a distributor to distribute more of the one or more liquid bulk products to the device; and communicate the request for the distributor to distribute more of the one or more products to the device to the distribution server via the communication network.

However Nuss discloses assessing a level of a tank using a height sensor mounted in a dispensing tank (paragraph 47). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by measuring the level within a tank using a sensor. The motivation for the combination is to facilitate refilling (paragraph 4)

Burrows as modified still fails to disclose: 
2) determine whether the level of the one or more bulk liquid products in the supply tank is below a minimum threshold level; when the level of the one or more liquid bulk products in the supply tank is below the minimum threshold level, generate a request for a distributor to distribute more of the one or more liquid bulk products to the device; and communicate the request for the distributor to distribute more of the one or more products to the device to the distribution server via the communication network.

However Will discloses:
; determine whether the level of the one or more products in the supply tank is below a minimum threshold level; when the level of the one or more products in the supply tank is below the minimum threshold level (paragraph 59 determine if inventory is less than a threshold), generate a request for a distributor to distribute more of the one or more products to the device (paragraph 72); and communicate the request for the distributor to distribute more of the one or more products to the device to the distribution server via the communication network (paragraph 72 alert sent to dispatch person to restock device)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by tracking inventory and triggering restock by communicating to an appropriate person when inventory is below a threshold. The motivation for the combination is to prevent unnecessary refill trips (paragraph 59).

Regarding claim 2, Burrows as modified fails to disclose and Nuss discloses wherein the sensor is positioned within the supply tank (paragraph 47). It would have been obvious to one of ordinary skill in the art to further combine this teaching with Burrows as modified by using sensors within the tank. The motivation for the combination is to facilitate refilling (paragraph 4)

Regarding claim 3, Burrows as modified fails to disclose and Nuss further discloses a sensor positioned adjacent to the supply tank (paragraph 47). It would have been obvious to one of ordinary skill in the art to further combine this teaching with Burrows as modified by using sensors adjacent to the tanks. The motivation for the combination is to facilitate refilling (paragraph 4)

Regarding claim 4, Burrows further discloses:
Claim 4 (Currently amended) The system of claim 1, wherein the device comprises a housing (fig. 1) and a dispensing head to dispense the one or more liquid bulk products into the reusable container (paragraph 10 spout), the housing comprising a positioner plate configured to support the container in a position to receive the one or more liquid bulk products from the dispensing head (fig. 1 element 3, paragraph 12 indentation in platform).

Regarding claim 5, Burrows discloses wherein a top surface of the positioner plate includes contours to conform to a bottom portion of at least one container (paragraph 12 indentation in platform).

Regarding claim 7, Burrows discloses, wherein the housing includes an opening and an interior volume extending inwardly from the opening, the interior volume being sized to contain the reusable container while the reusable container is being refilled (fig. 1).

Regarding claim 8, Burrows discloses wherein the housing further comprises a door configured to cover the opening (paragraph 44 safety door).

Regarding claim 12, Burrows discloses wherein the dispensing head is configured to receive more than one liquid bulk product form the supply tank and provide the more than one liquid bulk product to the container (paragraph 10 Detergents through one spout, i.e. plural products).


Regarding claim 18, Burrows discloses wherein the one or more liquid products include a soap, the soap being a liquid laundry detergent, hand soap, shampoo or all-purpose soap (paragraph 42 detergent).

Claims 19 and 20 are rejected for the same reasons as claim 1.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss and Will as applied to claim 1 above, and further in view of Tansey (US 10846975 B2).
Regarding claim 6, Burrows fails to disclose and Tansey discloses a container elevator to raise and/or lower a reusable container within a housing relative to a dispensing head (column 2 29-31). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by using a lift mechanism to raise the container. The motivation for the combination is to ensure the container can be filled (column 2 31-33).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss and Will as applied to claim 8 above, and further in view of Carter (US 20130240084 A1).
Regarding claim 9, Burrows as modified fails to disclose and Carter discloses comprising a gate sensor communicatively coupled to the supply tank and configured to detect when the door does not cover the opening, the gate sensor configured to generate a signal that inhibits transfer of the one or more products from the supply tank to the dispensing head when the door does not cover the opening (page 4 claim 11 pump only operates when door is detected to be closed). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by limiting filling of the one or more liquid bulks products until the door is closed. The motivation for the combination is to prevent issues in filling (paragraph 21).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss and Will as applied to claim 1 above, and further in view of Ray (US 20170022045 A1) 
Regarding claim 10, Burrows further discloses wherein the device for refilling the reusable container includes a housing (fig. 1). Burrows as modified fails to disclose an imaging device configured to capture an image of at least a portion of the reusable container when the reusable container is positioned in the housing, the imaging device being further configured to transfer the image to a processor that determine a type of liquid bulk product for the device to provide to the reusable container. 

However Ray discloses a reading device to read an indicia of the reusable container when the reusable container is positioned in the housing and to transfer the indicia to a processor that determine a type of liquid bulk product for the device to provide to the reusable container (paragraph 20). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by using indicia to identify containers. The motivation for the combination is to prevent dangerous situations (paragraph 20 e.g. bleach in shampoo bottle). 

Burrows as further modified by Ray fails to disclose the captured indicia being an image captured by an imaging device. However Will discloses imaging devices to capture container indicia (paragraph 9). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by using marked indicia instead of RFID. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Burrows as modified differs from the claimed invention in the type of capturing done. Will discloses capturing container information through cameras. One of ordinary skill in the art having benefit of the disclosure could have applied barcodes instead of RFIDs and used cameras to capture them.
Claim(s)  11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss, Will and Ray as applied to claim 10 above, and further in view of Schick (US 20190062137 A1).
Regarding claim 11, Burrows as modified fails to disclose and Schick discloses a three-dimensional camera positioned inside the interior volume of a housing (paragraph 31). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by using a 3D camera. The motivation for the combination is to ensure proper filling (paragraph 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss and Will as applied to claim 12 above, and further in view of Brown (US 6578763 B1).
Regarding claim 13, Burrows as modified fails to disclose and Brown discloses wherein the dispensing head is configured to receive four products form the supply tank and provide the four products to the container (fig. 1, column 3 10-13 five different products). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows as modified by supplying at least four liquid bulk products through a single spout. The motivation for the combination is to reduce solid waste (column 1 39-40).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows in view of Bruck, Nuss and Will as applied to claim 12 above, and further in view of Tansey (US 10846975 B2).
Regarding claim 14, Burrows as modified fails to disclose the additional subject matter of claim 14. However Tansey discloses wherein the dispensing head is positioned above a positioner plate and is rotatable (fig. 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Burrows by using a plurality of dispensing heads that are swappable. The motivation for the combination is to support multiple container types (column 13 1-3).
Burrows as modified still fails to disclose the rotation axis being a vertical axis extending through the positioning plate. However it has been held that rearrangement of parts is obvious to one of ordinary skill in the art (see MPEP 2144.04(VI)(C)). Thus it would have been obvious to one of ordinary skill in the art that the rotation axis could be any axis including vertical.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arcand (US 20150375984 A1), Dewald (US 20130126042 A1), Dudek (US 20020091596 A1), Fleishman (US 20130090759 A1), Grottini (US 9751745 B2), Hodges (US 20160200463 A1), Jagannathan (US 20170283236 A1), Lock (US 20080290107 A1), Morales (US 7571586 B1), Perez Vales (US 20030057234 A1) and Ray (US 20170022045 A1) all disclose various implementations of machines for dispensing bulk liquids/materials, but nothing of particular relevance to the claims of this application as presently drafted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687